Citation Nr: 1636985	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  07-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for hepatitis C.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hepatitis C.

3.  Entitlement to special monthly pension (SMP) benefits based on the need for the aid and attendance of another person. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from July 1963 June 1965.

This matter is on appeal from rating decisions in August 2006 and July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal was remanded by the Board in July 2010 for further development and is now ready for disposition.

In an August 2014 rating decision, the RO granted entitlement to SMP on the basis of being housebound.  However, as the RO did not grant SMP based on the need for aid and attendance, it did not assign the maximum disability rating possible.  Therefore, this aspect of the claim remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The issue has been recharacterized above.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  




FINDINGS OF FACT

1.  The Veteran's hepatitis C has been characterized by some associated liver inflammation observed via biopsy, but is otherwise asymptomatic; intermittent fatigue, malaise, and anorexia, or incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain have not been shown.

2.  An acquired psychiatric disorder was not shown in service and is not related to service or to a service-connected disability.  

3. The impairment caused by the Veteran's nonservice-connected disabilities requires the care or assistance of another on a regular basis.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.114, DC 7354 (2015).

2. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to hepatitis C, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for special monthly pension benefits based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 2014); 38 C.F.R. §§ 3.23, 3.351(b),(c), 3.352(a) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran was granted service connection for hepatitis C in an August 2006 rating decision.  He has subsequently disagreed with the noncompensable rating that the RO assigned under 38 C.F.R. § 4.114, DC 7354 (addressing residuals of hepatitis C).  In order to warrant a compensable rating for hepatitis C, the evidence must show:
 
* Hepatitis C manifested by intermittent fatigue, malaise, and anorexia, or
* Incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period. 

38 C.F.R. § 4.114, DC 7354 (10 percent).  

For purposes of evaluating conditions under DC 7354, the term "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  38 C.F.R. § 4.114, DC 7354, Note (2).  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  38 C.F.R. § 4.112.

Based on the evidence of record, the Board concludes that a compensable rating is not warranted.  Specifically, at a VA examination in August 2006, the Veteran indicated that he was first found to be hepatitis C positive in May 2000.  Since that time, his liver functioning has remained stable.  He also denied any gastrointestinal symptoms such as nausea, abdominal pain, hematemesis, and diarrhea.  He also denied any changes in weight.  While some inflammation was later observed via liver biopsy in October 2007, no cirrhosis was observed, and the Veteran was otherwise asymptomatic.  

Next, at a VA examination in February 2008, the Veteran denied symptoms of weakness, malaise, anorexia or abdominal pain.  Jaundice was not observed, nor was there any indication of liver disease or malnutrition.  Finally, at his most recent VA examination in July 2011, the Veteran did not indicate any symptoms related to his hepatitis C.  He specifically denied any symptoms of fatigue, malaise, anorexia, hematemesis, weight changes or other related issues.  He also denied a history of incapacitating episodes.  

Based on the Veteran's treatment records and VA examinations, it appears that his hepatitis C symptoms are very mild or nonexistent.  Indeed, other than some apparently minor liver inflammation, he has not shown any of the symptoms that would warrant a compensable rating.  Therefore, a compensable rating is not warranted on a schedular basis.

The Board recognizes the Veteran's statements, arguing that his hepatitis C disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hepatitis C according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hepatitis C has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that an initial compensable rating for hepatitis C is not warranted for any period on appeal.  As such, the appeal is denied

Service Connection

The Veteran is also claiming entitlement to service connection for an acquired psychiatric disorder, which he asserts is at least partially related to his service-connected hepatitis C.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to an acquired psychiatric disorder while in service.  Significantly, the Veteran's separation physical examination in June 1965 fails to document any complaints of or observed symptoms related to an acquired psychiatric disorder.  

In fact, the post-service evidence does not reflect symptoms related to an acquired psychiatric disorder for many years after the Veteran left active duty service.  Specifically the first indication of symptoms potentially related to such a disorder is not until November 1994, where he complained that he felt "anxious."  

The Board emphasizes that this first indication of an acquired psychiatric disorder is approximately 29 years after he left active duty.  Indeed, the Veteran has not truly asserted that he has experienced such symptoms since that time.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service or another service-connected disability and his current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in July 2011.  On that occasion, the VA examiner conducted a thorough review of the Veteran's psychiatric history, and listed in great detail the most pertinent treatment records.  After a comprehensive review of these records, the examiner opined that the Veteran's acquired psychiatric disorder was not related to active duty service, nor was it etiologically related to his service-connected hepatitis C.  In support of this opinion, the examiner reflected that there was no evidence of or treatment for a psychiatric disorder while in service.  Additionally, the examiner noted that the Veteran's initial psychiatric symptoms preceded his initial diagnosis of hepatitis C by many years.  

The examiner also discounted the argument that the Veteran's psychiatric symptoms were worsened by his subsequent diagnosis of hepatitis C.  In making this conclusion, the examiner noted that, despite being able to tolerate hepatitis C treatment, the Veteran never actually received such treatment, which would indicate that his diagnosis has very little impact on his functioning.  The Board would also point out that the psychiatric treatment notes referenced by the examiner do not indicate a noticeable worsening of symptoms following his diagnosis of hepatitis C.  Rather, throughout this time period, the Veteran most often related his psychiatric symptoms to the recent death of his mother, rather than his hepatitis C diagnosis.  

The Board finds that this opinion was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, which included numerous prior VA psychiatric examinations.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his acquired psychiatric symptoms to his active service and to his hepatitis C.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of hepatitis C.  See Jandreau, 492 F.3d at 1377, n.4.  Because hepatitis C is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hepatitis C are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Special Monthly Pension

The Veteran contends that he is entitled to special monthly pension benefits (SMP), claiming that he has a regular need for aid and attendance in order to perform the routine activities of daily living.  VA's governing laws and regulations direct that SMP at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he or she requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b), 1521; 38 C.F.R. § 3.351(a), (b).

In order to establish a need for regular aid and attendance, a veteran must 
(1) Be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; 
(2) Be a patient in a nursing home because of mental or physical incapacity; or 
(3) Show a factual need for aid and attendance.  
38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself through loss of coordination of the upper extremities or through extreme weakness, or attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  

The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  The veteran must be unable to perform one of the enumerated disabling conditions, but his condition does not have to present all of the enumerated disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

In this case, the Board determines that SMP based on the need for the aid and attendance of another person should be granted.  Specifically, the Board relies on the opinion of a VA examiner who evaluated the Veteran's symptoms in August 2014.  On that occasion, the examiner stated that the Veteran had "borderline criteria" for establishing the need for aid and attendance, because he can still take care of many personal care activities.  However, the examiner also noted that the Veteran's relative blindness and advanced age effectively precluded him to live independently.  

In the Board's view, as it is the VA examiner who viewed the Veteran's capabilities first-hand, it is of superior probative value over the other evidence of record.  Even though the examiner believed the Veteran's case to be "borderline," the Board views these statements to represent evidence that is in equipoise, which is all that is required to establish entitlement.  Therefore, SMP based on the need for aid and attendance is warranted on this basis. 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

An initial compensable rating for hepatitis C is denied.  

Service connection for an acquired psychiatric disorder, to include as secondary to hepatitis C, is denied.  

Special monthly pension benefits based on the need for the regular aid and attendance of another person is granted.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


